DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and declaration filed 06/27/2022.

	Claims 21-30 and 41-50 previously presented. Claim 51 has been added. Claims 21-30 and 41-51 are pending.

Claims 27, 29 and 44-47 are withdrawn from further consideration as being drawn to a nonelected invention and species. Election was made without traverse in the reply filed on 02/07/2022.

Claims 21-26, 28, 30, 41-43, and 48-51 are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-26, and 49-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pipkin et al. (2009/0011037, IDS filed 10/05/2021) as evidenced by the article by Nahata et al. (“Stability of lamotrigine in two extemporaneously prepared oral suspensions at 4 and 25 degrees C”, abstract currently provided) and Nahata is evidenced by the article by Allen (“Lamotrigine 1 mg/ml oral suspension”, IDS filed 10/05/2021).
Claim 21 is directed to a powder formulation suitable for reconstitution with a
pharmaceutically acceptable carrier to form a stable suspension, wherein the powder formulation comprises a powdered mixture of lamotrigine or a pharmaceutically acceptable salt thereof and xanthan gum,
wherein the ratio between the lamotrigine or the pharmaceutically acceptable salt thereof and the xanthan gum ranges from 20:1 to about 1:5 by weight,
and wherein after the powder formulation is reconstituted into the suspension, the suspension provides a sedimentation volume ratio of more than about 0.8 for at least 10 hours.


Pipkin discloses by example 13 [¶¶ 0203-0205] a constitutable powder formulation of lamotrigine comprising 7.5 gram of lamotrigine and 1.5 gram xanthan gum. The ratio of lamotrigine to xanthan gum is 7.5 gm:1.5 gm, which is 5:1. The powder is constituted with water to give final volume of 750 ml. This means 750 ml of the suspension comprises 7.5 g lamotrigine, which is 7500 mg in 750 ml, which is 10 mg/ml. The reconstituted formulation in water contains 2 mg/ml of xanthan gum as calculated from the example. The formulation comprises sweetener, i.e. saccharin. Lamotrigine powder inherently forms a stable suspension in suspending agent comprising xanthan gum as evidenced by the article by Nahata that teaches lamotrigine is stable for 91 days when suspended in Ora-Sweet SF and Ora plus mixture. Ora-Sweet SF and Ora plus mixture comprises xanthan gum as evidenced by Allen. 
The reference discloses ratio of lamotrigine to xanthan gum falls within the claimed ratio claimed by claim 21, hence the claimed sedimentation volume ratio of more than 0.8 for at least 10 hours is an inherent property of the identical formulation disclosed by Pipkin. 
	Regarding claim 22 that less than about 5% of the lamotrigine is converted to its hydrate form within about 24 hours after the powder formulation is reconstituted into the suspension, this is inherent property of the formulation disclosed by Pipkin that is identical to the claimed formulation.
Regarding claim 23 that less than about 0.5% of the lamotrigine decomposes within about 24 hours after the powder formulation is reconstituted into the suspension, this is inherent property of the formulation disclosed by Pipkin that is identical to the claimed formulation, as evidenced by Nahata and Allen.
Regarding claim 24 that the ratio between the lamotrigine and the xanthan gum ranges from 15:1 to about 1:5 by weight, Pipkin teaches 5:1 ratio that falls within the claimed ratio.
Regarding claim 25 that the suspension is homogeneous and is achieved within about 60 seconds after the powder formulation is reconstituted with water, this is inherent property of the formulation disclosed by Pipkin that is identical to the claimed formulation.
Regarding claim 26 that the suspension prepared from the powder formulation provides a release of the lamotrigine bioequivalent to Lamictal tablet having the same dose of lamotrigine, this is inherent property of the formulation disclosed by Pipkin that is identical to the claimed formulation.
Regarding water claimed by claim 49, Pipkin teaches suspension in water.
Regarding claim 50 that lamotrigine is present in the suspension at a concentration of from about 1 mg/ml to about 50 mg/ml, Pipkin teaches 10 mg/ml that falls within the claimed range of concentrations.
Regarding claim 51 that the percentage of hydrate form of the lamotrigine or the pharmaceutically acceptable salt thereof present in the stable suspension is determined by X-ray Powder Diffraction (XRPD), the claim recites limitation directed to method of determining the percentage of the hydrate form that is inherent in the suspension when determined by the XRPD method.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims  21-26, 28, 41, 42, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pipkin, as evidenced by Nahata and Allen, in view of Hiskett et al. (US 5,861,179, IDS filed 10/05/2021).

Applicant Claims 
Claim 28 is directed to diluent selected from sucrose, lactose, etc., in amount of 10-90% of the formulation. Claim 41 recites sucrose. Claim 42 recites xanthan gum is present in amount of 15-40 mg in the formulation.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pipkin, evidenced by Nahata and Allen, are discussed above. Pipkin further teaches lactose, sucrose and saccharine can be used as sweeteners and stabilizers (¶¶ 0146, 0152), and sucrose and lactose can be used as bulking agent (¶ 0153). 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Pipkin teaches lactose and sucrose claimed by claim 28 in the formulation, the reference des not explicitly teaches their amount, and does not exemplify these ingredients. While Pipkin teaches xanthan gum in amount of 2 mg/ml, the reference does not teach 15-40 mg in the formulation as claimed by claim 42.
Hiskett teaches pharmaceutical powder formulation comprising lamotrigine
granules and 15-50% granular lactose having particle (abstract; col.1, lines 21-25, col.2, line 40-65; col.3, lines 58-64). The formulation is entirely satisfactory (col.1, lines 18-20).
	 
Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the present invention to provide powder formulation
comprising lamotrigine as taught by Pipkin, evidenced by Nahata and Allen, that further comprises lactose, sucrose and saccharine that can be used as sweeteners and stabilizers, and use 15-50%  lactose as taught by Hiskett. One would have been motivated to do so because Hiskett teaches such combination of lamotrigine and that amount of lactose provide entirely satisfactory formulation. One would reasonably expect formulating constitutable powder comprising lamotrigine and 15-50% lactose wherein the formulation is entirely satisfactory.
All the limitations of claims 21-26, and 49-51 are taught by Pipkin, evidenced by Nahata and Allen. 
Regarding the ingredients claimed by claim 28 and their amounts of 10-90%, Hiskett teaches 15-50% lactose that falls within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding sucrose claimed by claim 41, Pipkin suggests sucrose as suitable stabilizer, sweetener, and bulking agent, and taught it as equivalent to saccharine. This would have suggested to one having ordinary skill in the art to include sucrose in the formulation of example 13 instead of saccharine. 
Regarding the amount of xanthan gum of 15-40 mg as claimed by claim 42, Pipkin teaches 2 mg/ml, and based on the amount of the reconstituted formulation and the desired stability and consistency, and the amount of ml used, one having ordinary skill in the art would have determined the required amount of xanthan gum. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 21-26, 30, 42, and 49-51 are rejected under 35 U.S.C. 103 as being unpatentable over Pipkin, evidenced by Nahata and Allen, in view of any of the article by Asantewaa et al. (Investigation of the emulsifying and suspending potential of cashew tree gum in pharmaceutical formulations), or the article by Devrim et al. (Formulation and evaluation of reconstitutable ibuprofen-loaded Eudragit microspheres), both articles are previously provided.

Applicant Claims 
Claim 30 recites xanthan gum is present in the formulation in amount of about 0.5% to 5%. Claim 42 recites xanthan gum is present in amount of 15-40 mg in the formulation.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pipkin, evidenced by Nahata and Allen, are discussed above. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Pipkin teaches xanthan gum in suspended formulation, however does not teach the concentration of xanthan gum as claimed by claim 30, or the amount of xanthan gum in mg as claimed by claim 42.
Asantewaa teaches xanthan gum has suspending ability superior to other gums. Xanthan gum is present in concentration of 0.1-0.5% in a suspension, and at that concentration of xanthan gum provides sedimentation volume decrease over the first 6 hours, after which it remained same or reduced from the 3rd day to the 42nd day. Marked reduction in sedimentation volume upon storage was from 6th hour to the 3rd day (see the entire document, and in particular abstract; table 5).  
Devrim teaches xanthan gum at a concentration of 0.6% is a preferred suspending agent and stabilizer in dispersing medium due to its acceptable toxicological and safety properties for pharmaceutical application (see the entire document, and in particular paragraph bridging page 597 and 598; abstract; conclusion). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the present invention to provide powder composition
comprising lamotrigine and xanthan gum as taught by Pipkin, as evidenced by Nahata and Allen, and use xanthan gum in a concentration of 0.5% as taught by Asantewaa or 0.6% as taught by Devrim. One would have been motivated to do so because Asantewaa teaches concentration of xanthan gum up to 0.5% provides marked reduction in sedimentation volume upon storage from 6th hour to the 3rd day, and because Devrim teaches 0.6% of xanthan gum is preferred  suspending agent and stabilizer in dispersing medium due to its acceptable toxicological and safety properties for pharmaceutical application. One would reasonably expect formulating constitutable powder comprising lamotrigine and 0.5-0.6% xanthan gum wherein the formulation has good sedimentation volume, acceptable and safe.
All the limitations of claims 21-26, and 49-51 are taught by Pipkin, as evidenced by Nahata and Allen. 
Regarding the concentration of xanthan gum of 0.5-5% as claimed by claim 30, the references teach 0.5% and 0.6% that fall within the claimed concentration. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of xanthan gum of 15-40 mg as claimed by claim 42, Pipkin teaches 2 mg/ml, and based on the amount of the reconstituted formulation and the desired stability and consistency, and the amount of ml used, one having ordinary skill in the art would have determined the required amount of xanthan gum. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 21-26, 42, 43, 48-51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pipkin, evidenced by Nahata and Allen, in view of the article by Allen (Lamotrigine 1 mg/ml oral suspension), previously provided.

Applicant Claims 
Claim 42 recites the amount of xanthan gum in the formulation is from 15-40 mg, claim 43 recites the amount of lamotrigine is from 10-400 mg, and claim 48 recites pH of the reconstituted suspension if from 4.0-7.0.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Pipkin, evidenced by Nahata and Allen, are previously discussed in this office action. the reference teaches xanthan gum in the formulation.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Pipkin teaches 1.5 mg xanthan gum and 7.5 gram suspended in 750 ml, the reference does not explicitly teach the amount of each in mg as claimed by claims 42 and 43, respectively. the reference does not teach pH of the formulation as claimed by claim 48.
Allen teaches lamotrigine oral suspension comprising 100 mg lamotrigine that is suspended in a suspending agent comprising xanthan gum and sucrose. Lamotrigine formulation has anticonvulsant effect. The suspension has pH of approximately 4.2. The preparation is stable for 90 days (see the entire document). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art
before the effective filing date of the present invention to provide powder formulation 
comprising lamotrigine and xanthan gum as taught by Pipkin, evidenced by Nahata and Allen, and use 100 mg lamotrigine in the formulation and adjust pH of the formulation to 4.2 as taught by Allen. One would have been motivated to do so because Allen teach 100 mg is an effective anticonvulsant dose of lamotrigine and formulation having lamotrigine and xanthan gum is stable at 4.2 pH for 90 days. One would reasonably expect formulating constitutable powder comprising 100 mg lamotrigine and xanthan gum wherein the formulation is stable for 90 days and has anticonvulsant effect.
All the limitations of claims 21-26, and 49-51 are taught by Pipkin, as evidenced by Nahata and Allen. 
Regarding the amount of xanthan gum of 15-40 mg as claimed by claim 42, Pipkin teaches 2 mg/ml, and based on the amount of the reconstituted formulation and the desired stability and consistency, and the amount of ml used, one having ordinary skill in the art would have determined the required amount of xanthan gum. 
Regarding the amount of lamotrigine of 10-400 mg as claimed by claim 43, Allen teaches 100 mg that fall within the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding pH of 4-7 as claimed by claim 48, Allen teaches 4.2 that falls within the claimed pH. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Claim Rejections under 35 USC § 102
Applicants argue that the Office alleges that “The reference [Pipkin] discloses ratio of lamotrigine to xanthan gum falls within the claimed ratio ... hence the claimed sedimentation volume ratio of more than 0.8 for at least 10 hours is an inherent property of the identical formulation disclosed by Pipkin.” Pipkin fails to disclose, either explicitly or implicitly, the claim element of “a sedimentation volume ratio of more than about 0.8 for at least 10 hours”, that is not an inherent property of Pipkin As evidence in support of Applicant’s position, Applicant submits a Declaration by Dr. Shoufeng Li (“Declaration”). Table 2 of the Declaration illustrates a Pipkin’s formulation having 0.4% xanthan gum (5:1 weight ratio of lamotrigine to xanthan gum) after 10 hours. The composition of the Pipkin’s formulation is provided in Example 13 of the Pipkin reference. The Pipkin formulation is clear and does not have a sedimentation volume ratio because the formulation was a solution, not a suspension. In contrast, the formulation of the instant application (see formulation 20160823-3 from Table 5 of the application), shown in the third column of Table 1 and the second column of Table 2 of the Declaration, maintains its suspension and provides a sedimentation volume ratio of more than about 0.8 for at least 10 hours. This formulation contains 2% xanthan gum and have a weight ratio of lamotrigine to xanthan gum of 10:1.5.

In response to this argument, and in response to Dr. Shoufeng, previously submitted in the parent application, it is argued that Pipkin teaches ratio of lamotrigine to xanthan gum of 7.5 gm:1.5 gm, which is 5:1 that falls within the claimed ratio of 20:1 to 1:5. Table 2 of the declaration does not show how much lamotrigine in the formulation and its ratio to the xanthan gum. The claimed sedimentation volume ratio as recited in claim 1 is an inherent property of Pipkin because the formulations of Pipkin disclosed the claimed ratio of lamotrigine to xanthan gum as claimed. Applicants disclosed that the ratio between lamotrigine and xanthan gum is responsible for the claimed sedimentation volume ratio, and the claimed ratio is taught by Pipkin. Applicants did not compare the claimed ratio to the ratio of the prior art, only compared the amount of xanthan gum in the formulation of Pipkin and the present formulation that is not claimed. Claim 21 recites ratio of lamotrigine and xanthan gum, and not amounts. Further, Pipkin does not teach solution of lamotrigine in the xanthan gum as applicants assert. To the contrary, the formulation of Pipkin is necessary a suspension because xanthan gum is a suspending agent for lamotrigine as evidenced by Nahata and Allen, and xanthan gum is not a solvent for lamotrigine in order to form solution. Neither Pipkin nor the declaration show that lamotrigine is soluble in xanthan gum, this is because lamotrigine is slightly soluble in water, as evidenced by Allen reference, page 2, and because xanthan gum is a suspending agent for lamotrigine as evidenced by Nahata and Allen. Furthermore, lamotrigine suspension in xanthan gum is stable for long time as evidenced by Nahata, and this inherently will provide the claimed sedimentation volume ratio. When the reference discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Burden is on applicant to prove otherwise. The declaration does not formulation comprising the claimed ratio. The declaration does not show the criticality of the upper and lower limit of the claimed ratio.

Claim Rejections under 35 USC § 103
A.	The cited art does not provide all elements of the instant claims
Applicants argue that the Office has failed to provide a prima facie case of obviousness because Pipkin and Hiskett, considered alone or in combination, fail to teach or suggest all the elements of the instant claim 21, such as the recited “a sedimentation volume ratio of more than about 0.8 for at least 10 hours.” The Office cites Hiskett for disclosing amounts of lactose and alleges one would be motivated to combine the disclosure of Hiskett to arrive at the claimed formulation with reasonable expectation of success. However, Hiskett does not teach, suggest or disclose, either explicitly or implicitly, the sedimentation volume ratio as claimed by independent claim 21.
 
In response to this argument, it is argued that the sedimentation volume ratio as claimed by claim 21 is inherent from the teachings of Pipkin, as set forth in this office action. As applicants noted that Hiskett is relied upon for solely teaching the limitations of dependent claims 28, 41 and 42. If Hiskett was to teach all the limitations of claim 21 that already taught by Pipkin, the reference would have been considered for anticipation. The reference satisfies the purpose for which it was applied. 

B.	There is no reasonable expectation of success using the combined teachings from the prior art

Applicants argue that the Office has not shown a person of skill would have a reasonable expectation of success of arriving at the instantly claimed formulation using the teachings of Pipkin in combination with Hiskett. The single formulation taught in Example 13 of the cited Pipkin reference has been demonstrated in Table 2 of the Declaration to be a solution, not a suspension. The Office simply cites Hiskett for teaching a composition comprising lamotrigine and lactose. Hiskett does not provide any teachings, implicitly or explicitly, that would lead one skilled in the art to be motivated to combine the formulation taught in Pipkin to arrive at the instantly claimed “sedimentation volume ratio of more than about 0.8 for at least 10 hours” with a reasonable expectation of success. 

In response to this argument, it is argued the when Pipkin combined with Hiskett, the combination teaches all the elements of claims 28, 41 and 42. All the elements of claim 21 are taught by Pipkin, evidenced by Nahata and Allen, as set forth in this office action. Pipkin teaches suspension because xanthan gum is a suspending agent for lamotrigine, and Pipkin teaches the claimed ratio of lamotrigine to xanthan gum. Hiskett is not relied upon for teaching sedimentation volume rate, rather for teaching lactose, sucrose and the amount of xanthan gum as claimed by claims 28, 41 and 42. The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

C.	The instantly claimed formulations have benefits greater than that would have been expected from the prior art

Presence of an unexpected property is evidence of nonobviousness. MPEP § 716.02(a) (II).

Applicants argue that the presently claimed powder formulation leads to a superior and unexpected result of inhibiting the hydration crystal form of lamotrigine. The reduction of forming lamotrigine hydrate in a suspension improves the stability and dose accuracy of the medication. As seen in FIG. 1-4 and Example 2, the formulation 20160815-1 comprising 5:1 weight ratio of lamotrigine to xanthan gum effectively reduces the formation of the hydrate crystal. The XRPD data of FIG. 1-4 indicate the lack of formulation of lamotrigine hydrate.

In response to this argument, it is argued that Pipkin evidenced by Nahata and Allen teach stable suspension of lamotrigine in xanthan gum in the claimed amount. Lamotrigine is stable as a suspension in xanthan gum for 90 days as evidenced by Nahata and Allen, which implies that no hydration of lamotrigine crystals and no formation of lamotrigine hydrate. Pipkin teaches formulation comprising ratio of lamotrigine to xanthan gum of 5:1 that falls within the claimed ratio. Therefore, the formulation of the Pipkin inherently have the same stability and the same reduction of hydration as the present formulation. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness.
   
Applicants argue that, as demonstrated in Table 2 of the Declaration, Pipkin’s formulation is a solution and lamotrigine was substantially dissolved could not efficiently mitigate hydration crystal formulation. The disclosure of Pipkin heavily focuses on the usage of sulfoalkyl ether cyclodextrins (SAE-CD) in compositions to improve the ability for these compositions to dissolve more rapidly. See Pipkin para. [0030]. As such, modifications to Pipkin’s formulation in Example 13 would defeat the intended purpose.

In response to this argument, it is argued that the declaration does not show that lamotrigine is dissolved because lamotrigine is poorly water soluble, and the presence of xanthan gum in the formulation forms a suspension. Paragraph [0030] of Pipkin is directed to rapidly soluble form of SAE-CD, and not teaching to increase solubility of lamotrigine. Nor example 13 teach of Pipkin teaches soluble lamotrigine. 

Applicants argue that with the present formulation providing superior results in reducing the formation of lamotrigine hydrate, a favorable stability aspect that is not disclosed in Pipkin nor Hiskett, the claimed formulation could not have been predicted from the teachings of the art. Therefore, the claimed formulation is non-obvious.

In response to this argument, it is argued that stability of lamotrigine as a suspension in composition comprising xanthan gum was known before the effective filing date as set forth in this office action. Stability and reduced formation of lamotrigine hydrate is inherent for formulation comprising suspension of lamotrigine and xanthan gum wherein the ratio of lamotrigine to the xanthan gum is from 5:1 as taught by Pipkin. The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 U.S.P.Q.2d at 1303. Also, it is irrelevant that the prior art observers did not recognize the property or function of the disputed claim; if the prior art inherently possessed that characteristic, it anticipates. See Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Hiskett is relied upon for teaching the limitations of claims 28, 41 and 42.

Applicants argue that, for the same reasons above, the instant claims are non-obvious in view of the combination of Pipkin, Asantewaa, and Devrim. Neither Asantewaa nor Devrim discloses a formulation with xanthan gum with “a sedimentation volume ratio of more than about 0.8 for at least 10 hours.” Neither reference cures the deficiencies of Pipkin. Therefore, as stated above, references Pipkin, Asantewaa, and Devrim, either viewed alone or in combination, do not teach all the claim elements and a person of skill would not be motivated to combine these references to arrive at the instantly claimed formulation with reasonable expectation of success.

In response to this argument, it is argued that claimed sedimentation volume ratio is inherent by the formulation of Pipkin that comprises lamotrigine and xanthan gum in the same claimed ratio. Asantewaa and Devrim are relied upon for teaching the concentration of xanthan gum in a suspension as claimed by claims 30 and 42. The secondary references do not need to teach all the limitations of claim 21. Motivation to combine the references exist, even if different from what applicants have done, and reasonable expectation to achieve the present invention has been presented. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).

Applicants argue for the same reasons above, the instant claims are non-obvious in view of the combination of Pipkin and Allen. The Office merely cites Allen for teaching a pH value of a formulation comprising lamotrigine, xanthan gum, and sucrose. Allen does not cure the deficiencies of Pipkin. Therefore, references Pipkin and Allen, either viewed alone or in combination, do not teach all the claim elements and a person of skill would not be motivated to combine these references to arrive at the instantly claimed formulation with reasonable expectation of success.

In response to this argument, it is argued that claimed sedimentation volume ratio is inherent by the formulation of Pipkin that comprises lamotrigine and xanthan gum in the same claimed ratio. Allen is relied upon for teaching the limitations of claims 42 and 43. The secondary references do not need to teach all the limitations of claim 21. Motivation to combine the references exist, even if different from what applicants have done, and reasonable expectation to achieve the present invention has been presented. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).

In the light of the foregoing discussion, the Examiner' s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISIS A GHALI/           Primary Examiner, Art Unit 1611                                                                                                                                                                                             /I.G./